624 So. 2d 431 (1993)
In re Justice of the Peace Philip C. BLANDA.
No. 93-O-1831.
Supreme Court of Louisiana.
October 18, 1993.
John D. Powers, David L. Guerry, Hugh M. Collins, for applicant.
Philip C. Blanda, for respondent.
PER CURIAM.[*]
The Judiciary Commission of Louisiana filed eight charges of misconduct against Philip C. Blanda, Justice of the Peace, Second Justice Court, Parish of Jefferson. A formal hearing before the commission was *432 held on May 28, 1993. Blanda was properly notified of the hearing but did not appear in person, through counsel or through any other representative. On July 1, 1993, the commission filed with this court its findings of fact, conclusions of law and recommendation. The commission found that Blanda "engaged in willful misconduct relating to his official duty" and recommended that he be removed from his office as Justice of the Peace.
On July 9, 1993, this court ordered that Blanda be disqualified from exercising any judicial function during the pendency of proceedings in this court. The matter was set for argument in this court on September 9, 1993. Prior to argument, Blanda filed a motion to continue, which was denied by this court. However, Blanda was given ten days to file a brief. No brief was received by this court within that time limit. On September 29, 1993, by letter to the Chief Justice and to the Secretary of State, Blanda submitted his resignation as Justice of the Peace, Second Justice Court for the Parish of Jefferson.
Since Blanda has resigned his office, any further proceedings in this matter are moot.

DECREE
It is the judgment of this court that the resignation of Philip C. Blanda from the office of Justice of Peace, Second Justice Court for the Parish of Jefferson be accepted and the proceeding against him in this court numbered 93-O-1831 be dismissed as moot.
NOTES
[*]  Pursuant to Rule IV, Part 2, § 3, Ortique, J. was not on the panel which heard and decided this case.